1    DAYLE ELIESON
     United States Attorney
2    JARED L. GRIMMER
     Assistant United States Attorney
3    501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
4    PHONE: (702) 388-6336
     FAX: (702) 388-6418
5    Jared.L.Grimmer@usdoj.gov

6    Counsel for the United States

7                       UNITED STATES DISTRICT COURT
8
                             DISTRICT OF NEVADA
                                             -oOo-
9
      UNITED STATES OF AMERICA,
10                                                   Case No.: 2:16-cr-00107-KJD-PAL
                              Plaintiff,
11                                                   MOTION FOR PERMISSION TO
                  vs.                                DISCLOSE DEFENDANT’S
12                                                   PRESENTENCING INVESTIGATION
      RICHARD LEE CANTERBURY,                        REPORT
13
                              Defendant.
14

15       The government respectfully moves this Court to obtain permission to disclose a copy

16   of the defendant’s Presentence Investigation Report to the U.S Attorney’s Office in the

17   District of Arizona.

18                          MEMORANDUM OF POINTS AND AUTHORITIES

19          On February 12, 2016, a complaint was filed in the District of Arizona charging

20   the defendant with Escape From Custody, in violation of 18 U.S.C. 751(a), alleging that

21   the defendant escaped from a half-way house in Florence, Arizona on January 27, 2016.

22          On April 6, 2016, the defendant was indicted for a violation of 18 U.S.C. 2113(a),

23   Bank Robbery. ECF 4. Following a guilty verdict in a jury trial, the defendant was later

24
                                                 1
1    sentenced by this Court on August 22, 2018 to 125 months custody. ECF 143. Prior to

2    the sentencing, the U.S. Probation Office from this District provided for the Court and

3    parties a detailed Presentencing Investigation Report (PSR) to aid this Court in

4    determine the appropriate sentence. The PSR states that disclosure of the PSR is

5    “prohibited without the consent of the sentencing judge.” PSR, page 4.

6              On October 24, 2018, the defendant was transferred from this District to the

7    District of Arizona under Rule 5.1 The U.S. Attorney’s Office for the District of Arizona

8    has now requested of the U.S. Attorney’s Office for the District of Nevada, that a copy

9    of the defendant’s PSR be provided to aid in the prosecution of the escape charged in

10   2016.2       As this Court has the authority to authorize disclosure of the PSR, the

11   government now seeks this Court’s permission to disclose a copy of the defendant’s PSR,

12   as requested, and in accordance with the disclosure restrictions as detailed in the PSR.

13   DATED this 14th day of November, 2018.

14                                                    Respectfully Submitted,
                                                      DAYLE ELIESON
15                                                    United States Attorney

16                                                          //s//
                                                      ______________________________
17                                                    JARED L. GRIMMER
                                                      Assistant United States Attorney
18
     IT IS SO ORDERED
19
                                                      _____________________________
20                                                    KENT J. DAWSON
                                                      United States District Judge
21

22

23   1
         2:18-mj-00826-VCF; CR16-356-PHX-SPL District of Arizona
     2
         Id.
24
                                                            2
